Citation Nr: 0502810	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran was in the National Guard from February 1969 to 
May 1972; the last of his several periods of active duty for 
training was from July 23, 1971 to August 7, 1971.  He died 
in August 1999, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1999, which denied service connection for the 
cause of the veteran's death, as well as dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  In 
November 2004 the appellant appeared at a videoconference 
hearing held before the undersigned.  At the hearing, the 
appellant withdrew the issue of entitlement to DIC under 
38 U.S.C.A. § 1318.  After the hearing, additional evidence 
was received, accompanied by a waiver of initial RO 
consideration, in November 2004.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).


FINDINGS OF FACT

1.  The veteran died in August 1999 due to aortic 
endocarditis, with amyloidosis, chronic renal failure, and 
diabetes mellitus as contributory causes of death.  None of 
these conditions were present until several years after 
service, nor were any caused by any in-service events, 
including an injury to the knees.  

2.  During the veteran's lifetime, service connection was 
established for traumatic arthritis of both knees, assigned a 
100 percent rating at the time of his death; this established 
service-connected condition did not play a role in his death.  

3.  Amyloidosis was not etiologically related to service-
connected traumatic arthritis of the knees.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

After the VCAA was enacted, pursuant to a Board remand, the 
RO sent the appellant a letter informing her of the change in 
the law resulting from the VCAA in June 2001.  Although this 
letter was sent after the October 1999 rating decision on 
appeal, the RO decision was already decided and appealed by 
the time the VCAA was enacted.  As a result, the RO did not 
err in failing to provide such notice, and the veteran has 
had proper notice since then.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The June 2001 letter informed her of 
the evidence necessary to substantiate her claim, and of her 
and VA's respective obligations to obtain specified different 
types of evidence.  Although she was not explicitly told to 
submit all pertinent evidence in her possession, the detailed 
explanation contained in that letter and other correspondence 
served to convey that information.  A supplemental statement 
of the case dated in August 2003 also informed her of the 
evidence necessary to substantiate her claim, of the relevant 
legal authority, and of the reasons her claim was denied.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All potentially relevant evidence identified by the 
appellant has been received, and a VA medical opinion was 
obtained.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Background

The veteran was in the National Guard from February 1969 to 
May 1972.  During the last of his several periods of active 
duty for training, from July 23, 1971 to August 7, 1971, he 
reportedly sustained an injury to his knees in a fall.  
According to a military investigation report dated in March 
1972, it was determined that the veteran sustained injuries 
to his knees in a fall from the top of a carrier vehicle, 
while washing it during a scheduled maintenance period.  He 
did not seek treatment until after his period of active duty 
for training had terminated.  

In a letter from H Weichert, M.D., dated in August 1971, the 
veteran had bilateral chondromalacia of the patellae, and was 
to undergo a patellectomy of the right knee.  In October 
1971, Dr. Weichert wrote that the veteran was under his care 
for osteochondritis dissecans of both knees.  The veteran's 
right kneecap had been removed in September 1971.  In a 
January 1972 letter, Dr. Weichert wrote that the veteran's 
right knee injury had aggravated his pre-existing 
degenerative joint disease.  He said that the left knee, 
although affected with degenerative joint disease also, was 
not injured at the time of the right knee injury in August 
1971.  

A summary of a private hospitalization in September 1971 
noted that the veteran had had intermittent right knee 
swelling for the past 4 years, surgery had revealed severe 
degenerative joint disease of the right knee and chronic 
synovitis, and a right patellectomy had been performed.  

On a VA examination in August 1972, the veteran said that he 
had fallen and landed on both of his knees in August 1971.  
He said he had been treated with ace bandages for about 3 
days, but his knees remained stiff and sore afterwards.  
After a complete examination, including X-rays, the diagnoses 
were post-operative residuals of right knee patellectomy, 
chondromalacia of the left patella, and post-traumatic 
degenerative arthritis of both knees.  

Based on this evidence, the RO granted service connection for 
residuals of a right knee patellectomy with post-traumatic 
arthritis (rated 20 percent disabling) and chondromalacia of 
the left patella with post-traumatic arthritis of the knee 
(rated 10 percent disabling) in a March 1973 rating decision.  

On a VA orthopedic consult in August 1976, the veteran 
reported a long history, since childhood, of painful knees.  
The impression was severe hypertrophic arthritis of 
questionable etiology, with various condition, including 
rheumatoid arthritis and post-traumatic, to be ruled out.  X-
rays showed early hypertrophic changes in the hands and very 
severe degenerative osteoarthritic changes in both ankles, 
considered unusual for his age.  

The evaluation for the left knee disability was increased to 
20 percent in a January 1977 rating decision.  In an August 
1989 rating decision, the evaluation for the right knee was 
increased to 30 percent.    

VA medical records show that in February 1991, the veteran 
complained of pain in multiple joints.  He was referred for a 
rheumatology consult in April 1991.  He reported a medical 
history including degenerative joint disease for 20 years, 
and spinal stenosis, with a 15 year history of symmetrical 
polyarthritis involving the hands, elbows, and knees.  
Studies, including rheumatoid factor, were negative.  The 
diagnosis was osteoarthritis.  

The veteran was hospitalized from May to July 1991 in a VA 
facility with chronic  pain syndrome.  He first completed a 
three-week course for chronic pain, and underwent further 
evaluation and treatment.  A complete work-up for the cause 
of is chronic pain was negative.  He had generalized 
degenerative joint disease of the spine, elbows, hands, feet, 
writs, and knees.  Rheumatoid factor was negative.  The 
diagnosis was degenerative osteoarthritis.  He also had 
osteochondral loose synovial bodies and chondromatosis of the 
knee.  In addition, a routine urinalysis had disclosed an 
elevated protein level, and further evaluation, including a 
renal biopsy, resulted in a diagnosis of amyloid nephropathy, 
though to be of the secondary type.  

The veteran was again hospitalized for rehabilitation in a VA 
facility from March to June 1992.  He had functionally 
deteriorated since his previous admission in 1991.  A 
hematology consult resulted in a conclusion that the 
veteran's amyloidosis was due to his chronic arthritis.  The 
veteran was also afforded an orthopedic consult of his left 
knee, which found severe degenerative joint disease of the 
left knee with osteophyte formation.  Discharge diagnoses 
included secondary renal amyloidosis, diffuse osteoarthritis 
of multiple joints, and degenerative joint disease of 
multiple joints, with osteophyte formation of the left knee.  

The veteran submitted abstracts from articles published in 
medical journals in 1990 and 1991.  According to these 
abstracts, secondary amyloidosis generally was found in 
individuals with a long-standing, chronic inflammatory 
condition, most often rheumatoid arthritis, but also 
inflammatory bowel disease, osteomyelitis, bronchiectasis, 
and ankylosing spondylitis.  

A VA examination in August 1992 resulted in a diagnosis of 
atypical severe osteoarthritis in multiple joints.  

In October 1992, a VA outpatient note indicated that the 
renal amyloidosis was secondary to rheumatoid arthritis.  

According to a May 1994 letter from a VA physician, the 
veteran had amyloidosis, which still had not been determined 
to be primary or secondary.  The amyloidosis was causing 
renal insufficiency and fluid retention, and appeared to be 
progressing, which might indicate primary rather than 
secondary amyloidosis.  He had numerous medical problems, 
including diabetic polyneuropathy, cervical myelopathy with 
stenosis, and severe degenerative joint disease.  

A VA orthopedic examination in February 1996 indicated that 
the veteran said he sustained an injury in service, with no 
problems after treatment until about for or five years later, 
when he began having pain in virtually all joints of the 
body.  The diagnosis was generalized inflammatory disorder 
with amyloid deposition of the joints as being responsible 
for the overall arthritic change throughout his body.  The 
degenerative arthritis of his knees was a result of his 
original injury, but also the generalized reflux inflammatory 
disorder probably also contributed to their degeneration.  
Amyloidosis was well known to deposit in all joints spaces 
consisting an inflammation degenerative joint disease and 
early arthritis.  He needed to be evaluated by a 
rheumatologist for his generalized inflammatory disorder.  

On the rheumatology consult, in February 1996, the impression 
was post-traumatic polyarticular arthritis with no clinical 
evidence of systemic rheumatologic process.  He had 
degenerative joint disease on clinical examination, and there 
was no clinical evidence for systemic amyloid arthropathy.  
There was no clinical evidence to support a diagnosis of 
systemic rheumatological findings.  

In a May 1996 rating decision, the veteran was granted a 100 
percent rating for post-traumatic arthritis of both knees, as 
well as special monthly compensation on account of the loss 
of use of both feet, due to his service-connected bilateral 
knee disability, effective in October 1995.  He was not 
service-connected for any other disabilities.

VA medical records dated from 1994 to 1999 show that in 
February 1998, the veteran was noted to have increasing renal 
insufficiency, with fluid retention.  He was begun on 
dialysis in August 1998.  He had several hospitalizations in 
1999 for treatment of end-stage renal disease, secondary to 
amyloidosis.  In June 1999 he also was found to have aortic 
valve endocarditis.  He was discharged to home hospice care.  

In August 1999, he was admitted to East Pasco Medical Center 
due to a syncopal episode.  A renal consultation resulted in 
an assessment of chronic renal failure secondary to 
amyloidosis and/or diabetic nephropathy.  

Three days later, the veteran passed away at home, at the age 
of 50 years.  According to the death certificate, the primary 
cause of death was aortic endocarditis, with amyloidosis, 
chronic renal failure, and diabetes mellitus noted to be 
contributory causes of death.  

In June 2001, a VA opinion was obtained from a physician who 
reviewed the claims file, and concluded that the aortic 
bacterial endocarditis more than likely caused his death and 
was not related to a service-connected disorder.  He further 
concluded that the service-connected disorder did not 
contribute substantially or materially to death, combine to 
cause death, or aid or assist in the production of death.  

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 
3.303.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310.  

The primary cause of death was aortic endocarditis, with 
amyloidosis, chronic renal failure, and diabetes mellitus 
noted to be contributory causes of death.  All of these 
conditions were first manifested many years after the 
veteran's National Guard service.  

At the time of his death, the veteran was service-connected 
for bilateral traumatic arthritis of the knees, assigned a 
100 percent evaluation for 4 years preceding his death.  The 
appellant contends that the veteran's service-connected 
arthritis of the knees contributed to cause his death.  In 
support, she points to the medical evidence of a relationship 
between his arthritis and amyloidosis, noted to be a 
contributory cause of death on the death certificate. 

However, the veteran was service-connected for post-traumatic 
arthritis of the knees only, due to an injury sustained while 
on active duty for training.  In addition to this service-
connected disability, he also had degenerative joint disease 
of multiple joints, but he was not service-connected for this 
disability.  There is no medical evidence linking the 
service-connected traumatic arthritis to either the 
generalized arthritis he later developed, or to amyloidosis.  

Although a VA examiner in February 1996 opined that the 
veteran's multiple joint degenerative joint disease was due 
to amyloidosis, he also noted that the traumatic arthritis of 
the knees was due to the original injury.  He also thought 
that the amyloidosis may be causing some of his current knee 
symptoms, but the examiner did not suggest that traumatic 
arthritis had played any causal role in the amyloidosis.  
Further, the rheumatology examination also conducted at that 
time did not confirm the orthopedic doctor's conclusion; that 
examiner did not feel that the veteran's multiple joint 
symptoms were due to amyloidosis.  

Additionally, the evidence first shows the presence of 
arthritis, aside from the traumatic arthritis of the knees, 
in 1976, several years after his final period of active duty 
for training.  Amyloidosis was first found many years later 
still, in 1991, after a routine urinalysis disclosed an 
elevated protein level.  

The evidence shows that amyloidosis contributed to the 
veteran's death, and that the diffuse degenerative joint 
disease of multiple joints may have caused the amyloidosis.  
Nevertheless, the evidence also demonstrates that the post-
traumatic arthritis of the veteran's knees was not causally 
related to degenerative joint disease of multiple joints.  
Further, degenerative joint disease of multiple joints was 
not present in service, or caused by any events which 
occurred during the veteran's annual training periods.  
Although medical opinions differ as to whether the 
amyloidosis, which led to the veteran's chronic renal 
failure, was caused by multiple-joint arthritis, there is no 
medical evidence suggesting that the post-traumatic arthritis 
of the knees, by itself, contributed in any way to the 
development of amyloidosis.  Both degenerative joint disease 
of multiple joints and amyloidosis were first demonstrated 
years after service, and were not related to trauma or any 
other in-service events.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


